THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: October 25, 2019
                                                     Katherine Maloney Perhach
                                                     United States Bankruptcy Judge


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


In re                                                         Chapter 13
Cheryl Denise Carter,                                         Case No. 18-26778-kmp
              Debtor.


     ORDER DENYING MOTION FOR RELIEF FROM AUTOMATIC STAY
FILED BY US BANK TRUST, N.A., AS TRUSTEE OF THE IGLOO SERIES III TRUST


       On October 15, 2019, the Court held a hearing on the Debtor’s Objection to the Motion

for Relief from Stay (“Motion”) filed by US Bank Trust, N.A., as Trustee of the Igloo Series III

Trust, its successors, servicing agents, and/or assigns (the “Creditor”) with respect to the

Debtor’s property located at 6083 N. 36th Street, Milwaukee, WI 53209. The Trustee’s attorney,

Rebecca Quiroz, the Debtor’s attorney, Andrew Golanowski, and the Creditor’s attorney,

Michael Dimand, appeared. Based on the representations made on the record,

       IT IS THEREFORE ORDERED: the Creditor may file a supplemental proof of claim in

the amount of $8,794.12, consisting of 10 payments from 12/1/2018 to 9/1/2019 in the amount of

$794.50 each, less post-petition partial payments in the amount of (-$181.88), attorney’s fees in

the amount of $850.00, and costs in the amount of $181.00; and




              Case 18-26778-kmp          Doc 47     Filed 10/25/19       Page 1 of 2
       IT IS FURTHER ORDERED: the Debtor must make timely mortgage payments from

November 2019 through April 2020 to the Creditor in sufficient time to be received on or before

the 16th day of each month in which each such payment is due. If the Debtor defaults, the

Creditor may file an affidavit of default, and if the Debtor does not object to the affidavit within

one week, the Court will grant the Creditor’s Motion; and

       IT IS FURTHER ORDERED: the Creditor may renew the Motion by letter to the Court

with a copy to the Debtor and Debtor’s counsel for defaults subsequent to the “doomsday

period,” should payments not be received by Creditor on or before the 16th day of each month in

which each such payment is due; and

       IT IS FURTHER ORDERED: the Debtor must file a modified plan within 30 days after

the filing of the supplemental proof of claim; and

       IT IS FURTHER ORDERED: the amount of the monthly mortgage payment is $794.50

and payments shall be made to the Creditor’s Payment Processing Center at BSI Financial

Services, 314 S. Franklin St. PO Box 517, Titusville, PA 16354.

                                               #####




                                                  2

              Case 18-26778-kmp          Doc 47       Filed 10/25/19     Page 2 of 2
